Per Curiam:
These two cases arise out of a collision at an intersecting street between an automobile owned by T. S. McCaleb and operated at the time by Nancy McCaleb, and a bus *153of the Virginia Electric and Power Company. They were submitted to a jury and verdicts and judgments against the Power Company resulted in favor of Nancy McCaleb for personal injuries and in favor of T. S. McCaleb for damage to his automobile.
There are two assignments of error in each case: First, that the driver of the McCaleb automobile was guilty.of contributory negligence as a matter of law; and, second, that the doctrine of the last clear chance had no application, and, even if it did apply, it was improperly defined in instruction one offered by the plaintiff and granted by the court.
We have carefully considered the evidence in the cases, and are of opinion that the question of the contributory negligence of the operator of the McCaleb automobile was one for the jury, and that it was submitted to the jury under proper instructions.
We are also of the opinion that the application of the doctrine of the last clear chance to the evidence in these cases and the granting of instruction one in which the doctrine was defined do not constitute reversible error.
The judgments are affirmed.

Affirmed.